UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6378


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLAUDE SLOAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:18-cr-00004-JPJ-1)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Claude Sloan, Appellant Pro Se. Steven Randall Ramseyer, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claude Sloan appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Sloan’s

motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating

standard). Accordingly, we affirm for the reasons stated by the district court. United States

v. Sloan, No. 2:18-cr-00004-JPJ (W.D. Va. Mar. 6, 2020). ∗ We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       ∗
        This ruling is limited to Sloan’s appeal of the district court’s March 6, 2020, order.
Sloan’s subsequent appeal of the district court’s July 16, 2020, order remains pending.

                                              2